Citation Nr: 0630503	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  94-44 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for alcohol and drug abuse, 
claimed as secondary to service-connected post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied the 
benefit sought on appeal.  The veteran perfected an appeal of 
that decision.


FINDING OF FACT

The preponderance of the probative evidence shows that the 
veteran's alcohol abuse is not proximately due to or the 
result of, nor has it been aggravated by, his service-
connected PTSD.


CONCLUSION OF LAW

The criteria for a grant of service connection for alcohol 
abuse, claimed as secondary to service-connected PTSD, are 
not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
Secondary Service Connection

Service connection may be granted for a disability which is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  Although 
the statute and regulations preclude the payment of VA 
compensation benefits for alcohol abuse as the primary 
disability, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held that disability 
compensation may be paid for alcohol abuse that is secondary 
to a service-connected disorder.  The Federal Circuit found 
that the statute does not prohibit the payment of 
compensation if the alcohol abuse "arises secondarily from or 
as evidence of the increased severity of a non-willful 
misconduct, service-connected disorder."  The payment of 
compensation is, however, limited to "where there is indeed a 
causal relationship between a service-connected disability, 
such as PTSD, and an alcohol or drug abuse disability."  
Allen v. Principi, 237 F.3d 1368, 1378 (Fed. Cir. 2001), 
motion for review en banc denied, 268 F.3d 1340 (Fed. Cir. 
2001) (en banc).

In order to establish service connection on a secondary 
basis, there must be (1) evidence of a current disability; 
(2) evidence of a service-connected disability; and (3) 
medical evidence establishing a nexus between the service-
connected disability and the current disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The veteran contends that he is entitled to secondary service 
connection for alcohol abuse because he has used alcohol 
since serving in Vietnam to deal with the stress of his PTSD 
symptoms.  The evidence shows that he has received treatment 
for chronic alcohol abuse since 1986.  In addition, service 
connection has been established for PTSD based on his combat 
service in Vietnam.  The preponderance of the evidence 
indicates, however, that his alcohol abuse is not related to 
the service-connected PTSD.  

The service medical records are silent for any complaints or 
clinical findings related to alcohol abuse.  When examined on 
separation from service in July 1967 the veteran denied 
having a habit of excessive drinking.

The medical evidence indicates that he initially sought 
treatment for alcohol abuse in August 1986, approximately 
three years prior to a diagnosis of PTSD.  When hospitalized 
for alcohol treatment in June 1987 he reported having used 
alcohol since the age of 14, and that his mother was an 
alcoholic.  He also reported that he had abused alcohol 20 
years previously (1967), after serving in Vietnam, and that 
he again began abusing alcohol seven years previously, 
following a divorce.

When hospitalized for severe alcohol dependence in December 
1988 he reported having used alcohol since the age of 13, and 
having had alcohol-related problems for the previous 
10 years.  His mother was an alcoholic, and he had three 
brothers and three sisters with alcohol and drug problems.  
He reported that his consumption while serving in Vietnam 
"was the least alcohol [he had] ever drunk."  He underwent 
a psychological evaluation while hospitalized, during which 
he reported having had alcohol-related problems for the 
previous 28 years (onset 1960).  In conjunction with an Agent 
Orange protocol examination in March 1989, he reported having 
severe alcohol dependence since the early 1970s.

He was hospitalized for observation and evaluation in August 
1989 in order to obtain an opinion on whether he had PTSD.  
When admitted he was shown to have an established diagnosis 
of alcohol dependence.  When initially evaluated the 
psychiatrist noted that he was convinced that he was disabled 
due to PTSD, but the psychiatrist attributed his psychiatric 
symptoms to chronic alcoholism and a mixed personality 
disorder.  During psychological testing the veteran reported 
having quit school in the tenth grade because, among other 
things, he was drinking heavily.  He also reported that after 
returning from Vietnam he stayed drunk most of the time.  The 
testing resulted in diagnoses of alcohol dependence, PTSD, 
and dysthymia, in that order.  The psychologist noted that 
the veteran appeared to have had a problem with alcohol since 
adolescence.

The veteran reported to his therapist at the Mental Hygiene 
Clinic in November 1989 that he had "come to realize" that 
he drank because of his Vietnam-related problems.  He was 
hospitalized with a primary diagnosis of continuous alcohol 
dependence later in November 1989, when he reported having 
"drinking problems" for the previous 27 years (onset 1962).  
He attributed major problems in his life, including loss of 
his marriage, numerous job losses, three arrests for driving 
while intoxicated, and multiple arrests for public 
drunkenness to alcohol abuse.  He reported a family history 
of alcoholism, in that his brother was also an alcoholic.

When evaluated for PTSD treatment in January 1991 he stated 
that although he began using alcohol at the age of 13, he 
only consumed alcohol moderately until he went to Vietnam.  
He reported that he began using alcohol heavily in Vietnam 
"to reduce the tension."  This statement is in conflict 
with the statement he made in December 1988 that he had had 
alcohol-related problems for 28 years and that his 
consumption of alcohol in Vietnam was the least amount he had 
ever drunk.  Because his statement is in conflict with the 
more contemporaneous records, the assertions made in January 
1991 are not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) (the Board is entitled to discount the 
weight, credibility, and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence).

In assessing the veteran's functioning the psychologist found 
that the veteran's pre-war history indicated no significant 
problems, but that his post-war history was indicative of "a 
long term pattern of symptomatology including alcoholism 
which was initially used to numb himself out."  In making 
that assessment the psychologist apparently did not consider 
the veteran's report of having used alcohol since the age of 
13 or 14.  In addition, the assessment was based on the 
veteran's report that he began abusing alcohol after serving 
in Vietnam in order to relieve stress; the evidence shows 
that he abused alcohol prior to going to Vietnam, and there 
is no evidence of him having any PTSD symptoms prior to 1986.  
The psychologist had no first-hand knowledge of the veteran's 
motivation for drinking prior to 1986 because he did not 
begin treatment until then, and there are no records 
documenting any psychiatric symptoms prior to 1986.  Because 
the medical opinion was based on history as reported by the 
veteran that the Board has found not credible, the opinion is 
not probative of a nexus between PTSD and the abuse of 
alcohol.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and not his documented history, is not 
probative of etiology).

During a September 1991 VA examination the veteran reported 
that he began drinking while in Vietnam, and he denied any 
pre-service mental health problems.  When hospitalized from 
September to October 1991 with a primary diagnosis of alcohol 
dependence, he stated that he had been an alcoholic since the 
age of 20 (1967).  Because this evidence is in conflict with 
the more contemporaneous records showing that he had abused 
alcohol as an adolescent, it is not credible.  Madden, 123 
F.3d at 1481.

He was hospitalized for PTSD treatment from December 1991 to 
January 1992, at which time he reported having the symptoms 
of PTSD since serving in Vietnam, including the use of 
alcohol in stressful situations.  His psychiatrist described 
his treatment considerations as including "[using] alcohol 
as coping strategy to stress of [PTSD] symptomatology."  The 
psychiatrist made no reference to the evidence showing that 
the veteran abused alcohol prior to entering service, or the 
absence of any evidence of him having PTSD prior to 1986.  
Because the psychiatrist's assessment was based on the 
veteran's report that he used alcohol to relieve stress due 
to PTSD, which is not credible, it is not probative of a 
nexus between PTSD and alcohol abuse.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) ("Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence.").

The veteran was again hospitalized from February to March 
1993 for the treatment of PTSD, with a secondary diagnosis of 
alcohol dependence, in remission.  That hospital summary 
shows that he "suppressed his symptoms by staying alcohol 
intoxicated for much of 25 years."  That assessment is not 
probative because it was apparently based on what the veteran 
reported, because there is no evidence of any PTSD symptoms 
prior to 1986, when his diagnosis was alcohol dependence.  
Elkins, 5 Vet. App. at 478.

The RO obtained a copy of the veteran's disability claims 
file from the Social Security Administration (SSA).  Those 
records include the report of an October 1993 psychiatric 
evaluation.  When asked whether he had any psychiatric 
problems at that time, he reported having had PTSD for the 
previous 26-27 years.  He stated that his problems were 
manifested as alcoholism in 1967, and that 27 years later he 
"looked back" and realized that he had been depressed since 
1967.  He also stated that he had tended to alienate himself 
all his life.  He reported that he had had a drinking problem 
(drinking every day) since 1967.  He attributed all of his 
problems to PTSD, in that when hospitalized for alcohol 
treatment in 1988 another patient told him that he had PTSD.  
The psychiatric evaluation resulted in diagnoses of alcohol 
dependence, PTSD by history, and a personality disorder not 
otherwise specified.  The psychiatrist found that the 
veteran's primary problem was alcoholism, not PTSD.

He was awarded SSA disability benefits in March 1994, based 
on a February 1994 Administrative Law Judge (ALJ) decision, 
with a primary diagnosis of alcoholism and a secondary 
diagnosis of PTSD.  With the change in the SSA laws regarding 
payment for drug abuse and alcoholism, his SSA benefits were 
terminated effective January 1, 1997, with a primary 
diagnosis of a personality disorder and a secondary diagnosis 
of a substance addiction disorder, alcoholism; there was no 
reference to PTSD.  That determination was based on the 
report of an October 1996 psychological evaluation that 
resulted in a diagnosis of PTSD by history only, with no 
current symptoms reported.

The RO provided the veteran a psychiatric examination in May 
2003 and obtained a medical opinion regarding his assertion 
that his alcohol abuse was secondary to PTSD, in that he 
abused alcohol to alleviate the symptoms of PTSD.  The 
psychiatrist reviewed his medical records, and summarized the 
relevant evidence in the report.  The psychiatrist found, 
based on review of the records, that there was no etiological 
relationship between alcohol consumption and PTSD.  He stated 
that although some patients with PTSD sometimes drank more 
under the belief that drinking relieved there anxiety, the 
PTSD did not cause the increase in consumption.  Because that 
medical opinion is based on review of the veteran's medical 
records, and not his reported history that the Board has 
found not credible, and is supported by a rationale, it is 
highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (a medical opinion that is based on review of the 
entire record is more probative than an opinion that is based 
on the veteran's reported history).  

In summary, the medical evidence that indicates that the 
alcohol abuse is secondary to PTSD is less probative than the 
May 2003 medical opinion showing that it is not.  The 
assertion of the veteran and his representative that the 
alcohol abuse is secondary to PTSD is not probative because 
they are not competent to provide evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  The Board finds that the preponderance of the 
probative evidence shows that the alcohol abuse is not 
secondary to PTSD, and for that reason the criteria for a 
grant of service connection are not met.  See Ortiz v. 
Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001) (the 
benefit of the doubt rule in 38 U.S.C.A. § 5107(b) is not 
applicable if the Board has found that the preponderance of 
the evidence is against the claim).
Development of the Claim

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
secondary service connection in February 2006.  In that 
notice the RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 38 C.F.R. § 3.159(b) (2005).

Although the notice was sent following the decision on 
appeal, the delay did not affect the essential fairness of 
the adjudication because the RO re-adjudicated the claim, 
based on all the evidence of record, after the notice was 
sent.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. April 5, 
2006).  In addition, the veteran's representative has made it 
clear in his pleadings that he is fully aware of the 
requirements for establishing secondary service connection, 
and the obligations of VA and the veteran in developing that 
evidence.  See Short Bear v. Nicholson, 19 Vet. App. 341 
(2005).  The Board finds, therefore, that any error in the 
timing or the content of the notice was not prejudicial to 
the veteran.  Because entitlement to service connection has 
been denied, any question regarding the effective date or 
assigned rating is moot and any deficiency in the content of 
the notice is not prejudicial.  See Dingess Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO has obtained the VA 
treatment records he identified and a copy of his SSA claims 
file, and obtained a medical opinion regarding the claimed 
etiology of his alcohol abuse.  All development requested in 
the Board's prior remands has been completed.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his claim; as such, all relevant data has been 
obtained for determining the merits of his claim and no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).


ORDER

The claim of entitlement to service connection for alcohol 
abuse, claimed as secondary to PTSD, is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


